                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


UNITED STATES OF AMERICA


      V.                                              CR 118-026


IVAN FRANZ



                                      ORDER



      After a careful, de novo review of the record, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

and DENIES Defendant's Motion to Suppress. (Doc. no. 36.)

      SO ORDERED this _/2^^ay of December,2018, at Augusta, Georgia.


                                         J. RANDAL HALL, CldlEF JUDGE
                                         UNITED ^ATES DISTRICT COURT
                                           lUTHERN DISTRICT OF GEORGIA
